Citation Nr: 1703635	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  12-00 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1960 to June 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was provided with a Board hearing via live video teleconference at the RO before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claims file.

In a September 2015 decision, the Board dismissed the Veteran's claim for an increased rating for depressive disorder and remanded the issue of an increased rating for bilateral hearing loss for further development.  

This appeal was processed using Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated March 2008 to December 2011 and a November 2013 VA examination.   


FINDING OF FACT

For the entire appeal period, the Veteran's bilateral hearing loss has been manifested by hearing acuity of no worse than Level I in the right ear and no worse than Level II in the left ear.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.322, 4.1, 4.3, 4.7, 4.22, 4.85, 4.86, Diagnostic Code 6100 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  For an increased disability rating claim, VA is required to provide the Veteran with generic notice-that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify was satisfied by way of letters sent in July 2009 and October 2009.  

The Board acknowledges that the Veteran was provided with Vazquez notice after the initial unfavorable rating decision.  However, the Federal Circuit Court and Veterans Claims Court have since further clarified that VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the notice letters were provided to the Veteran, the claim was readjudicated in a January 2012 statement of the case.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's post-service VA treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Veteran was afforded VA examinations in July 2009, June 2011, November 2013 and June 2016.  The Board notes that the July 2009 Maryland CNC speech recognition scores were found inadequate for rating purposes.  The Board finds that the June 2011, November 2013 and June 2016 VA examination reports are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's hearing loss disability in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, the examinations specifically addressed the functional effects of the Veteran's bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judge in July 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also finds that the RO has substantially complied with the September 2015 remand directives which included obtaining any identified outstanding treatment records and affording the Veteran a new VA examination.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2016). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In cases for which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  The examination will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2016).

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by pure tone audiometric testing at frequencies of 1000, 2000, 3000, and 4000 cycles per second.  "Pure tone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or Table VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).  

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.86 (2016).
If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation of I, subject to the provisions of § 3.383 of this section. 

The regulations also provide that in cases of exceptional hearing loss, i.e. when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (2016).  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.

Turning to the evidence of record, a June 2009 VA treatment record shows that the Veteran's hearing aids were cleaned and checked.  

The Veteran was afforded a VA examination in July 2009.  As noted above, in regards to the Veteran's Maryland CNC Word List speech recognition score, the examiner noted that he was unable to obtain reliable speech discrimination scores due to lack of the Veteran's cooperation.  The examiner noted that delayed, lexical responses were prevalent during speech discrimination testing and were not an accurate reflection of the Veteran's speech discrimination ability.  Therefore, the July 2009 VA examination is not adequate for rating purposes.  

The Veteran was afforded another VA examination in February 2011.  The examiner noted that in regards to the functional effects of hearing loss upon daily activities none were specified.  The Veteran's Maryland CNC Word List speech recognition score was 94 percent in the right ear and 88 percent in the left ear.  The Veteran's pure tone thresholds, in decibels, were as follows:  


HERTZ

1000
2000
3000
4000
Average
RIGHT
25
20
25
30
25
LEFT
25
15
30
25
24 (23.75)

Applying the results to Table VI, the findings yield a numeric designation of Level I in the right ear and Level II in the left ear.  Entering the resulting bilateral numeric designation of Level I for the right ear and Level II for the left ear to 38 C.F.R. § 4.85, Table VII, equates to a noncompensable disability rating under Diagnostic Code 6100.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

The Veteran was afforded another VA examination in November 2013.  The examiner noted that the Veteran reported that his overall functional impairment from hearing loss was that he found it difficult to understand speech when there are competing noises, if he does not see the speaker's face, is not close to the speaking source, the lighting is not good or he is at a distance.  The Veteran's Maryland CNC Word List speech recognition score was 100 percent in the right ear and 98 percent in the left ear.  The Veteran's pure tone thresholds, in decibels, were as follows: 


HERTZ

1000
2000
3000
4000
Average
RIGHT
35
40
45
45
41 (41.25)
LEFT
40
50
60
70
55

Applying the results to Table VI, the findings yield a numeric designation of Level I in the right ear and Level I in the left ear.  Entering the resulting bilateral numeric designation of Level I for the right ear and Level I for the left ear to 38 C.F.R. § 4.85, Table VII, equates to a noncompensable disability rating under Diagnostic Code 6100.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

At the July 2015 Board hearing, the Veteran testified that he wears hearing aids that help with his hearing.  The Veteran testified that at his last job he had difficulty understanding the children and his co-workers.  The Veteran reported that due to his hearing loss he does not go to church, group outings or even family events because he misses a lot of the conversation.  The Veteran also reported that he no longer goes out like he used to and he constantly has to ask people what they said. 

A February 2016 VA treatment record shows that the Veteran was evaluated for his hearing loss.  The examiner diagnosed normal hearing through 500 Hertz with mild sensorineural hearing loss from 1000 to 8000 Hertz in the right ear and normal hearing through 2000 Hertz with mild sensorineural hearing from 3000 to 8000 Hertz in the left ear.  The examiner noted that there had been no significant change in the Veteran's hearing since 2011.  

The Veteran was afforded another VA examination in June 2016.  The examiner noted that the Veteran's hearing loss did not impact the ordinary conditions of daily life including his ability to work.  The Veteran's Maryland CNC Word List speech recognition score was 100 percent in both the right and left ear.  The Veteran's pure tone thresholds, in decibels, were as follows:  


HERTZ

1000
2000
3000
4000
Average
RIGHT
30
30
30
35
31 (31.25)
LEFT
25
25
40
30
30

Applying the results to Table VI, the findings yield a numeric designation of Level I in the right ear and Level I in the left ear.  Entering the resulting bilateral numeric designation of Level I for the right ear and Level I for the left ear to 38 C.F.R. § 4.85, Table VII, equates to a noncompensable disability rating under Diagnostic Code 6100.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

Based on the evidence above, a rating in excess of 10 percent is not warranted at any time during the appeal period.  The Board expressly acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's report of his difficulty with hearing affecting his family life, social life and employment.  The Board also acknowledges that the Veteran is in receipt of hearing aids.  However, the rating criteria for hearing impairment is designed to consider the Veteran's diminished hearing acuity, and as outlined above, the assignment of a disability evaluation on a schedular basis is a purely mechanical process based on audiometric test results.  As such, based on the Veteran's audiological examinations the Veteran's hearing loss does not meet the criteria for a higher rating.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Other Considerations

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) (2016). 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  As noted above, at the November 2013 VA examination the Veteran reported that his overall functional impairment from hearing loss was that he found it difficult to understand speech when there are competing noises, if he does not see the speaker's face, is not close to the speaking source, the lighting is not good or he is at a distance.  At the July 2015 Board hearing, the Veteran testified that at his last job he had difficulty understanding the children and his co-workers.  He does not go to church, group outings or even family events because he misses a lot of the conversation.  He constantly has to ask people what they said.  At the June 2016 VA examination the examiner noted that the Veteran's hearing loss did not impact the ordinary conditions of daily life including his ability to work.  The Board finds that the Veteran has not described exceptional or unusual features associated with his hearing loss.  The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability, as indicated by the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. Therefore, any struggle to hear and comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Thus, the Board finds that the schedular rating criteria adequately contemplate the Veteran's symptomatology.  Accordingly, referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, entitlement to a TDIU may be an element of an appeal for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that the evidence does not suggest, and the Veteran does not allege, that he is unemployable due solely to his bilateral hearing loss.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for bilateral hearing loss is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


